PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Horinek, David
Application No. 17/195,422
Filed: March 8, 2021
For: CELLULOSE AND SEMI-CELLULOSE BASED FIBERS AND YARNS EMBEDDED WITH MINERAL PARTICLES AND METHODS OF MAKING THE SAME
:
:
:
:	DECISION ON PETITION
:
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed November 16, 2021, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Kari L. Barnes appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, May 12, 2021, which set a shortened statutory period for reply of three (3) months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned on August 13, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment; (2) the petition fee of $1,050.00; and (3) a proper statement of unintentional delay. 

This application is being referred to the Technology Center Art Unit 1789 for appropriate action in the normal course of business on the reply received November 16, 2021.

Telephone inquiries concerning this decision should be directed to Ann Marie Ziegler at (571) 272-7151.



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions